GRAHAM, Judge.
This is a companion case to Morris v. Dickson, No. 7212SC222. In an opinion by Judge Britt in that case (filed this date), we held that the summons and order issued in this case on 3 September 1971 were legally sufficient. Even if we had concluded differently with respect to that order and summons, we would still affirm the order denying defendant’s motion to dismiss this case. A second summons was issued 14 September 1971, and it is admittedly sufficient in all respects. Therefore, even if the first summons were defective, the court would have obtained jurisdiction over defendant under the second summons.
Affirmed.
Judges Campbell and Britt concur.